I




          OFFICE     OF   THE   ATTORNEY    GENERAL      OF     TEXAS
                                   AUSTIN




    kuaorableThmcu L. Blaatioa,
                              ST.
    couatrAttorao~
    Elhaakelrora Qountl
    Albanf,PaPar




                  Tour tel~grrphio    re
    oardully oonddored by thin
    tai062miM r0110w8:




                                               Oil&8   q&ally      t&all   per-
                                               on or statutsn,findnot
                                                laJoylng the ri&ht 0r
                                               rior 1s not to bo lma1~6~b
                                               tr givea by law. 34 Team




                                 &aotltutlou  nx the rtatute8
                                 any general rertriotiorm5rs
                       on the eligibilityto hold offib..
                      the deoleloaahave &salt with the
         aattrr it ia ha16 that c slaor aat hold the
         orfioe     or notary .and   that   both ainora aa4 WODMD.
.   .   .*




             Buaorablo   Thom~ L. Blantoa,        Jr.,   -0    2


                        We ham beon anablo          to find   any authorltler       dlraot-
             ly la point oa your queatloa.
                        It la our opinion that the (Iota of the oounty oZsrk
             wuld be ralld regardlesei or whether ahe signed vlth the name
             she had before marriage or whether Bhe alened with her married
             name;
                         Bowever, we think that the preferable      way for her
             to a.. >. vauid  be  to sign  her married  name md  add  thereto in
             par ai% bill (neN                                ) slvlag her name
             beroiwm-ria      S; i ‘here la no provieioa   or the law prorldlng-
             for .tdi~~maor f etlon of the ahawe or ruoh name.
                         Tsuetlng   that   this   8atlafaotorllJ     ansv~rs your in-
             utiw,   *w) a-
                                                                            .
                                                               Y0.q truly       your8




                                                                       Wm. J. F-ag
                                                                             LLss1atant